Case 0:21-cv-61431-AHS Document 11 Entered on FLSD Docket 07/21/2021 Page 1 of 3




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                               CASE NO: 0:21-cv-61431-SINGHAL/VALLE

  ANTONIO CUEVAS,

                         Plaintiff,

           v.

  EXPERIAN INFORMATION SOLUTIONS,
  INC., EQUIFAX INFORMATION
  SERVICES LLC, and TRANS UNION, LLC,

                         Defendants.


   DEFENDANT EQUIFAX INFORMATION SERVICES LLC’S UNOPPOSED MOTION
    FOR EXTENSION OF TIME FOR TO RESPOND TO PLAINTIFF’S COMPLAINT


           Defendant Equifax Information Services LLC (“Equifax”), through undersigned counsel

  and pursuant to Federal Rule of Civil Procedure 6(b)(1) and Local Rule 7.1, respectfully requests

  an extension of time, through and including August 18, 2021, to respond to Plaintiff Antonio

  Cuevas’s Complaint, and in support thereof states:

           1.       On June 8, 2021, Plaintiff filed a Complaint in the County Court of the Seventeenth

  Judicial Circuit In and For Broward County, Florida, titled Antonio Cuevas v. Experian

  Information Solutions, Inc., et al.; Case No. COCE-21-032328 Div. 52.

           2.       Equifax was served via process service on its registered agent, Corporation Service

  Company, on June 25, 2021.

           3.       On July 14, 2021, Defendant Trans Union removed the case to the United States

  District Court for the Southern District of Florida. (Doc. 1.)

           4.       Pursuant to Federal Rules of Civil Procedure 8 and 12, Equifax’s response to

  Plaintiff’s Complaint is currently due on July 21, 2021.




  010-9240-9812/1/AMERICAS
Case 0:21-cv-61431-AHS Document 11 Entered on FLSD Docket 07/21/2021 Page 2 of 3




           5.       Equifax and its counsel require additional time to investigate and respond to the

  allegations and claims made by Plaintiff. Accordingly, Equifax respectfully requests an extension

  of the deadline to respond to Plaintiff’s Complaint, up to and including August 18, 2021.

           6.       This motion is made in good faith, not for purposes of delay, and granting it will

  not prejudice any party. This extension of time will allow Equifax sufficient time to fully

  investigate the allegations and claims raised by Plaintiff’s Complaint, confer with counsel, and

  prepare its response. This is Defendant Equifax’s first request for an extension of time.

           WHEREFORE, Equifax Information Services LC respectfully requests that this Court

  grant its request for an extension of time to respond to Plaintiff’s Complaint, up to and including

  August 18, 2021. A Proposed Order is attached and will be forwarded to Chambers.

                                 CERTIFICATE OF CONFERENCE

           Pursuant to Local Rule 7.1(a)(3), counsel for Equifax has conferred with Plaintiff’s counsel

  regarding this extension who advised that Plaintiff does not object to the relief requested in this

  Motion.




                                                   -2-
  010-9240-9812/1/AMERICAS
Case 0:21-cv-61431-AHS Document 11 Entered on FLSD Docket 07/21/2021 Page 3 of 3




  DATED: July 21, 2021                             Respectfully submitted,

                                                   SQUIRE PATTON BOGGS (US) LLP



                                                   By: /s/ Jason Daniel Joffe
                                                       Jason Daniel Joffe
                                                       Florida Bar No. 0013564
                                                       200 S. Biscayne Blvd., Suite 4700
                                                       Miami, FL 33131
                                                       Telephone: (305) 577-7000
                                                       Facsimile: (305) 577-7001
                                                       Email: jason.joffe@squirepb.com

                                                        Counsel for Defendant
                                                        Equifax Information Services LLC




                                  CERTIFICATE OF SERVICE

           I hereby certify that on July 21, 2021, I electronically filed the foregoing UNOPPOSED

  MOTION FOR EXTENSION OF TIME FOR DEFENDANT EQUIFAX INFORMATION

  SERVICES LLC TO RESPOND TO PLAINTIFF’S COMPLAINT with the Clerk of the Court

  using the CM/ECF system, which sent notification of such filing to all counsel of record.



                                               /s/ Jason Daniel Joffe
                                               Jason Daniel Joffe




                                                -3-
  010-9240-9812/1/AMERICAS
